DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mr. Donald R. Boys (Reg. 35,074) on 06/08/2021.
 The application has been amended as follows: 
In claim 1, line 4, change “to sense voltage, to sense current” to --to sense current--.
In claim 1, line 6, change “each communicating” to --each SDN in the set communicating--.
In claim 1, line 11, change “at the consumer site” to --at the respective consumer site--.
In claim 1, lines 14-15, change “from each SDN to an adjacent SDN” to --to an adjacent SDN--.
In claim 1, lines 16-17, change “site identification” to --the site identifications--.



Reasons for Allowance
3.	Claims 1-6 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, the closest prior art fails to teach the features of claim 1: “characterized in that each smart meter senses current and current direction at the respective consumer site, and periodically communicates sensed values to a SDN that is closest to the smart meter, together with site identification, which SDN communicates measured and acquired current values and site identifications in a current packet (CP) wirelessly up the ascending order to an adjacent SDN, finally to the parent SDN,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Note that HUGHES (US 20130151177 A1; cited previously) teaches communicating smart meter data to a nearby hub and then to a data processor for processing (see [0107] and FIG 6). The difference is that the hub only passes the data wirelessly to the data processor and does not communicate measured and acquired data as a current packet (CP) wirelessly to an adjacent hub, which also collects data from other smart meters, in an ascending order, before reaching the final data processor. BERNHEIM et al. (US 20120265355 A1; cited previously) teaches communicating smart meters (CDs) data at consumer sites to an Intelligent Communicating Devices (ICDs), then to a server for processing (see FIG. 1). However, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN C KUAN/Primary Examiner, Art Unit 2857